Title: To John Adams from Charles William Frederic Dumas, 11 December 1795
From: Dumas, Charles William Frederic
To: Adams, John


				
					Monsieur
					La haie 11e. Xbr. 1795.
				
				Grace au Roi des Siecles (le seul que je revere & que j’aime, parce qu’il est le seul sage & le seul bon), ce qui a constamment fait ma consolation au milieu des persécutions, fait maintenant mon triomphe: les hauts & puissants ψευδόμενοι
qui ont voulu me honir & flétrir par leur résolution du 23e. 7br. 1788, sont flétris, par une autre du 14e. Août 1795; & je suis déclaré le μακάριος de l’Evangile, Matth. V, 11.—Quand vous aurez jeté les yeux  sur les papiers ci-joints, mon préambule n’aura pas besoin de Comentaire. Quoique je les aie envoyés au Département des Affaires étrangeres, j’ai cru devoir vous les comuniquer aussi directement, à cause de la Lettre que vous écrivit en 1787 le Greffier Fagel de la part de ses maîtres, de la réponse que vous y fites, & de la bonté que vous eutes alors de me faire parvenir copie de ces deux pieces, lesquelles, ainsi que leur propre résolution du 23 7br 1788, viennent de servir à les prostituer selon leurs mérites.—Je remets la présente à Mr. Votre fils Thomas, qui voudra bien vous la faire parvenir.—J’apprends que le Successeur de Mr. Jefferson a résigné. Il est le premier du Département qui n’ait pas daigné m’accuser la réception de mes Lettres, lesquelles je n’ai point discontinuées. J’espere que son Successeur se souviendra mieux de l’ancien serviteur des Etats-Unis en Europe depuis leur berceau. Veuillez faire agréer mes respects à Made. votre chere & digne Epouse, come aussi à Mr. Jn. Jay aujourd’hui Gouverneur de N. York.—Je ne vous parle pas de notre malheureuse Europe: toujours livrée au conflit de l’oligarchie & de l’anarchie, elle ne mérite assurément pas de servir de modele aux Américains. Ce qu’elle deviendra finalement, est encore un profond secret de la providence, que j’adore; la priant seulement de préserver les Etats-unis, sous les auspices d’une bonne éducation (la plus générale possible) de leur jeunesse, des maux causés depuis tant de siecles à l’ancien continent par des corps de prêtres imposteurs, de militaires brutaux, & de prétendus nobles.—Je suis avec grand respect, Monsieur, Votre très-humble, & / obéissant serviteur

				
					Cwf Dumas
				
				
			